Citation Nr: 1506015	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  10-44 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for bilateral foot disorder, to include pes planus.

7.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder.



REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1969.  These matters come before the Board of Veterans' Affairs (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for right knee disability, left knee disability, and bilateral pes planus, as well as the issue of entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) are addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  In August 2014, before the Board promulgated a decision, the Veteran submitted a written request to withdraw the appeal as to the issue of entitlement to service connection for sleep apnea.

2.  The Veteran's current bilateral hearing loss cannot be reasonably disassociated from his military service.
 
3.  The Veteran's current tinnitus cannot be reasonably disassociated from his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  Bilateral hearing loss was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).
 
3.  Tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Sleep Apnea

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a). 

In August 2014, the Veteran submitted a request to withdraw the appeal as to the claim of entitlement to service connection for sleep apnea.  The Board received this request to withdraw prior to the promulgation of a decision.  38 C.F.R. § 20.204(a), (b)(3).  The request was in writing and was submitted by the Veteran.  38 C.F.R. § 20.204(a).  Consequently, there remains no allegation of error of fact or law for appellate consideration with respect to the Veteran's claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.   Accordingly, the Board does not have jurisdiction to review the appeal with respect to this claim and, thus, it is dismissed.

Bilateral Hearing Loss and Tinnitus

Generally, service connection may be granted on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Throughout the pendency of this appeal, the Veteran has asserted that he was exposed to explosions and/or noise associated with military ordnance during his active duty.  Indeed, the Veteran's service treatment and personnel records demonstrate that his military occupational specialty was Ammunition Specialist and that served in the Republic of Vietnam.  

In August 1966, the Veteran underwent a pre-induction examination during which audiological testing demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
0 (10)
10 (15)
LEFT
0 (15)
0 (10)
10 (20)
0 (10)
5 (10)

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  In the audiometric charts herein, the ASA figures are on the left and are not in parentheses.  Since November 1, 1967, standards for audiometric results have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in the charts herein, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

Given the date of the change in standard for reporting audiometric results, the Board finds that the results from the August 1966 pre-induction examination were reported using the ASA standard.  Consequently, the August 1966 audiometric results will be converted for comparison purposes.  Despite the date of the change of standard for reporting audiometric results, the Board finds that the September 1967 induction examiner applied the ISO-ANSI standard to the Veteran's audiometric results.  This conclusion is supported by the fact that the September 1967 examiner did not render a diagnosis of bilateral hearing loss.  Further, as will be shown below, when converting the results from the August 1966 pre-induction examination from the ASA standard to the ISO-ANSI standard, the results are comparable to the September 1967 puretone thresholds.  Moreover, the September 1967 induction examination is in very close proximity to the November 1, 1967 change in reporting standards.  Additionally, in September 1967, the Veteran underwent an induction examination.  Audiological testing during this examination revealed that the Veteran's puretone thresholds were as follows (in ISO-ANSI standard):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
15
LEFT
15
15
15
20
15

In a contemporaneous report of medical history, the Veteran denied then or ever experiencing hearing loss.

Based on the above, the audiometric results from the August 1966 pre-induction examination and the September 1967 induction examination did not demonstrate bilateral hearing loss that met the regulatory standard.  38 C.F.R. § 3.385.  Further, neither examination resulted in a diagnosis of tinnitus.  Consequently, the Board finds that the Veteran did not have pre-existing bilateral hearing loss or tinnitus.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b)(1) (2014). 

The Veteran's service treatment records did not demonstrate complaints of or treatment for bilateral hearing loss or tinnitus.  In June 1969, the Veteran underwent a separation examination.  During this examination, no audiological, whispered voice, or spoken voice testing was administered.  Further, no diagnosis of bilateral hearing loss or tinnitus was rendered.  However, in a contemporaneous report of medical history, the Veteran endorsed then having or previously having "hearing loss."  The nature of this hearing loss was not elaborated on by the Veteran and was not discussed in the physician's comment section of the report. 

Given that the Veteran was sound upon entry, that he was exposed to acoustic trauma during his active duty, and that he endorsed "hearing loss" upon separation from active duty, the Board finds that there is a competent and credible basis to conclude that the Veteran's bilateral hearing loss and tinnitus have been present since his active duty service and were incurred in or due to his active duty service.  38 C.F.R. § 3.303.  Further, there is no evidence of record that disassociated the Veteran's bilateral hearing loss and tinnitus from his active duty.  Consequently, the Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for bilateral hearing loss and tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim of entitlement to service connection for sleep apnea is dismissed.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

REMAND

Right Knee, Left Knee, Bilateral Pes Planus

The Veteran was not provided a VA examination to address the etiological relationship between his right knee disability, left knee disability, and bilateral pes planus and his active duty.  VA's duty to assist requires the provision of a VA examination in cases where certain evidentiary standards are met, which the Board finds have been satisfied in this case.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the Board finds that a remand is required in order to provide the Veteran with a VA examination.

PTSD

During the August 2014 Board hearing, the Veteran asserted that his service-connected PTSD had increased in severity since the most recent VA examination, which occurred in August 2012.  The Board finds that the August 2012 VA examination is too remote to adequately assess the current severity of the Veteran's PTSD, especially given the assertion that it has worsened.  Thus, to comply with VA's duty to assist, the Board finds that a remand is required in order to afford the Veteran a thorough and contemporaneous examination to assess the severity of his service-connected PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be scheduled for a VA examination to determine whether any previously or currently diagnosed right knee disorder, left knee disorder, or bilateral foot disorder, including pes planus, is related to his military service.  The Veteran's claims file must be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  After a clinical evaluation, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously right knee disorder, left knee disorder, or bilateral foot disorder, including pes planus, is related to his military service.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  


2.  The Veteran must be scheduled for a VA examination to determine the severity of his PTSD.  The claims file must be made available to and reviewed by the examiner.  The examiner must comment upon the presence or absence, frequency, and severity of the symptoms associated with the Veteran's PTSD, to include affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
4.  After completing the above actions, and any other indicated development, the claims must be re-adjudicated, to include consideration of all the relevant evidence of record.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


